Citation Nr: 1528564	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for traumatic arthritis of the cervical spine (neck disability).

2.  Entitlement to a rating in excess of 10 percent for traumatic myositis and myalgias involving the sternum and manubrium with degenerative changes (chest disability).

3.  Entitlement to a rating in excess of 10 percent for traumatic myositis and myalgias, residual of right forearm fracture, with degenerative changes (right arm disability).

4.  Entitlement to a total disability rating due to individual unemployability.






REPRESENTATION

Appellant represented by:	Nancy Lavranchuck, Agent


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1967 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Regional Office (RO) in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's neck disability symptoms have been manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, and no ankylosis.

2.  Throughout the period on appeal, the Veteran's chest disability symptoms have been manifested by pain, numbness, weakness, and fatigue due to traumatic myositis and myalgias involving the sternum and manubrium with degenerative changes.

3.  Throughout the period on appeal, the Veteran's right arm disability symptoms have been manifested by pain, numbness, weakness, and fatigue due to traumatic myositis and myalgias as a residual of a right forearm fracture, with degenerative changes.

4.  The Veteran is unable to obtain or maintain substantially gainful employment as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 60 percent for traumatic arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2014), DC 5293 (2002).

2.  The schedular criteria for a rating in excess of 10 percent for traumatic myositis and myalgias involving the sternum and manubrium with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5010-5297 (2014).

3.  The schedular criteria for a rating in excess of 10 percent for traumatic myositis and myalgias, residual of right forearm fracture, with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5010-5211 (2014).

4.  The schedular criteria for TDIU have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Increased Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Words such as "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating for Neck Disability

The Veteran asserts that his neck disability is more severe than currently rated (60 percent, effective February 26, 2002).  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (2002).

As an initial matter, the Board notes that the regulations for rating disabilities of the spine were revised, effective September 26, 2003.  See Schedule of Rating Disabilities: The Spine, 68 Fed. Reg. 51454  (Aug. 27, 2003).  Where a law or regulation governing a claim is changed while a claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  See Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179  (2004).  The Veteran raised this claim for an increase in June 2011, after the regulations were revised.  Therefore, with regard to determining whether an increase is warranted, the Board will only consider the criteria in effect after September 2003.

The Veteran's neck disability is rated 60 percent.  Under the current criteria, degenerative arthritis of the spine is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5242 (2014).

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, combined ranges of motion of the entire cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or combined range of motion of the entire cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less or if there is favorable ankylosis of the entire cervical spine.  Id.  

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 1 to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.

Note 2 provides that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.  Id.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 60 percent for a cervical spine (neck) disability is not warranted.  

On VA examination in February 2012, the Veteran endorsed increased symptoms of pain and weakness in his neck as well as the use of a neck brace.  The Veteran reported that flare-ups do not impact the function of cervical spine (neck).  On physical examination, range of motion testing revealed forward flexion up to 30 degrees, with pain; extension to 20 degrees, with pain; bilateral lateral flexion to 30 degrees, with pain, and; bilateral lateral rotation to 60 degrees, with pain.  The same results were attained after repetitive use testing.  The Veteran had functional loss and/or functional impairment of the cervical spine in the form of less movement than normal and pain on movement.  There was localized tenderness or pain to palpation for joints/soft tissue of the neck, but there was no guarding and/or muscle spasms noted.  Normal strength testing results were found for abduction, flexion, and extension of the elbows, wrists, and fingers.  There was no muscle atrophy of the neck.  Reflexes were all normal.  Sensory examination revealed normal results for all categories except for decreased sensation in the right hand/fingers.  Mild radiculopathy, paresthesias and/or dysesthesias, and numbness were all experienced in the Veteran's right upper extremity.  The nerve roots involved included the C8/T1 nerve roots in the lower radicular group.  

The examiner noted presence of Intervertebral Disc Syndrome (IVDS), but that the Veteran did not have any incapacitating episodes over the past twelve months as a result thereof.  Assistive devices used by the Veteran included constant use of both a cane and a brace.  Scars related to the Veteran's neck treatment were not found to be painful and/or unstable, or greater than 39 square centimeters in total area.  There were no other pertinent physical findings, complications, conditions, signs or symptoms noted by the examiner.  Imaging studies revealed arthritis (degenerative joint disease) and a vertebral fracture that resulted in one percent loss of vertebral body.  There were no other significant diagnostic test findings and/or results.  The functional impact of the Veteran's neck disability affected his ability to work because of "pain, numbness, and tingling of the whole upper right extremity with difficulty of holding and grasping things."  The examiner continued the diagnosis of degenerative disc disease with traumatic arthritis of the cervical spine.

The Veteran was received another VA examination in July 2014.  The examiner continued the previous diagnosis and added cervical spine stenosis (C3-C6).  On physical examination, range of motion testing revealed no changes since the prior examination.  The Veteran had functional loss and/or functional impairment of the cervical spine in the form of less movement than normal and pain on movement.  There was localized tenderness or pain to palpation for joints/soft tissue of the neck, but there was no guarding and/or muscle spasms noted.  Normal strength testing results were found for abduction, flexion, and extension of the elbows, wrists, and fingers.  There was no muscle atrophy of the neck.  Reflexes were all normal.  Sensory examination revealed normal results for all categories except for decreased sensation in both hands/fingers.  Mild radiculopathy, paresthesias and/or dysesthesias, and numbness were all experienced in the Veteran's bilateral upper extremities.  The nerve roots involved included the C5/C6 nerve roots in the upper radicular group.  There was no ankylosis.  

The examiner  did not find any presence of Intervertebral Disc Syndrome (IVDS).  Assistive devices used by the Veteran included constant use of a cane.  There were no other pertinent physical findings, complications, conditions, signs or symptoms noted by the examiner.  Imaging studies revealed arthritis (degenerative joint disease) and a vertebral fracture that resulted in less than 50 percent loss of vertebral body height.  There were no other significant diagnostic test findings and/or results.  The examiner noted that the Veteran's neck disability has a "moderate to severe effect on physical employment and a mild to moderate effect on sedentary employment."  The examiner also found that the Veteran's "bilateral upper extremity pain, numbness and paresthesias is most likely secondary to cervical spine degenerative disk disease and cervical stenosis neural foraminal narrowings on the right side at C3-C4, C4-C5, C5-C6, and on the left side at C4-C5, and C5-C6."
 
Under the current General Rating Formula, no higher than a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  See 38 C.F.R. § 4.71a.  At no time during the appeal period has the Veteran demonstrated functional limitation in excess of that.  In addition to limitation of motion, neurological disabilities must be assessed separately to determine whether, taken together, these ratings result in a rating in excess of the 60 percent already assigned.  Under the current schedule of ratings for Diseases of the Peripheral Nerves, the Veteran's radiculopathy symptoms in his right (major) arm during the appeal period have been manifested by mild, incomplete paralysis of the lower radicular group.  This warrants only a 20 percent rating.  See 38 C.F.R. § 4.124a, DC 8510.  These 20 percent ratings, when combined, are less than the 60 percent rating already assigned.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his neck disability.  The Veteran is competent to report symptomatology relating to his neck disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his neck disability is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.

Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his neck disability.  The Veteran does not meet the DC 5242 criteria for a higher rating of 100 percent because he has not been shown to have ankylosis of the entire spine.

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected neck disability is primarily manifested by more than 15 degrees but less than 30 degrees of forward flexion, pain, arthritis, and radiculopathy.  There is no medical or lay evidence of other neck symptoms that would not result in the pyramiding of other neck-related Diagnostic Codes.  The Veteran's neck symptoms are clearly accounted for in the 60 percent rating pursuant to DC 5293.  Thus, other Diagnostic Codes are not for application.

Based on the foregoing, the Board concludes that the Veteran's neck disability has been no more than 60 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating for Chest Disability

The Veteran asserts that his traumatic myositis and myalgias involving the sternum and manubrium with degenerative changes (chest disability) is more severe than currently rated (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5297 (2014).  

Under DC 5297, a 10 percent rating is warranted for removal of one rib or resection of two or more ribs without regeneration.  38 C.F.R. § 4.71a (2014).  A 20 percent rating will be assigned for removal of two ribs.  A 30 percent rating will be assigned for removal of three or four ribs.  A 40 percent rating will be assigned for removal of five or six ribs.  A maximum 50 percent rating is warranted for removal of more than six ribs.  Id.  

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent for a chest disability is not warranted.  

On VA examination in February 2012, the Veteran endorsed current muscle pain and soreness in his sternum and manubrium.  On physical examination, the examiner noted that the Veteran continues to have pain in his sternum and manubrium as a result of abducting his right shoulder.  The examiner opined that this chest disability moderately effects both physical and sedentary employment.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his chest disability.  The Veteran is competent to report symptomatology relating to his chest disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his chest disability is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiner's findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiner during the current appeal and provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the evaluation criteria for this disability.

Accordingly, the Board finds that the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the severity of his chest disability.  The Veteran does not meet the DC 5297 criteria for a higher rating because he has not been shown to have symptoms analogous to the removal of at least two ribs.  The Veteran's current 10 percent rating is also the maximum benefit he can receive under DC 5010 for arthritis due to trauma.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected chest disability is primarily manifested by arthritis due to trauma.  There is no medical or lay evidence of other chest symptoms that would not result in the pyramiding of other chest-related Diagnostic Codes.  The Board has considered whether higher ratings are available and find that none apply.

Based on the foregoing, the Board concludes that the Veteran's chest disability has been no more than 10 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Rating for Right Arm Disability

The Veteran asserts that his traumatic myositis and myalgias, residual of right forearm fracture, with degenerative changes (right arm disability) is more severe than currently rated (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5211 (2014).

When evaluating a disability of the elbow and forearm, different ratings are available for the dominant (major) and non-dominant (minor) side.  In this case, the Veteran is right handed and therefore the ratings for the major side must be considered for his service-connected right arm disability.  See February 2012 VA examination report; July 2014 VA examination report.  

Under Diagnostic Code 5211, disability ratings are assigned for impairment of the ulna.  A 10 percent disability rating is assigned for the major arm for malunion of the ulna with bad alignment.  A 20 percent disability rating is assigned for the major arm for nonunion of the ulna in the lower half.  A 30 percent disability rating is assigned for nonunion in the upper half, with false movement, and without loss of bone substance or deformity of the ulna.  A maximum disability rating of 40 percent is assigned for nonunion in the upper half of the ulna with false movement and with loss of bone substance

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent for a right arm disability is not warranted.  

On VA examination in February 2012, the Veteran endorsed muscle pain involving the right shoulder muscle, arm and right forearm.  On physical examination, the examiner found that the Veteran had various muscle group injuries to include Group I, V, VI, and VII.  Cardinal signs and symptoms of a muscle disability in the Veteran's right upper extremity included weakness, consistent lowered threshold of fatigue, and fatigue-pain.  Muscle strength testing revealed 5/5 in all categories.  There was no muscle atrophy at this time.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms found by the examiner.  Radiographic imaging studies from March 2009 revealed a normal right upper extremity.  The examiner opined that the Veteran's muscle injuries of the right arm impact his ability to work because of "pain, weakness and fatigue."  The examiner continued the diagnosis of traumatic myositis and myalgia of the right upper extremity.

The Veteran also received a bone examination in February 2012.  The VA examiner noted that the Veteran sustained a right forearm fracture from a motor vehicle accident while in service.  On physical examination, the examiner noted that the Veteran had an abnormal deformity of the ulna bone in his right arm.  There was no malunion or nonunion found.  There were no other abnormalities noted.  Radiographic imaging results from 2002 showed deformity of the mid ulna due to an old healed fracture with post-traumatic changes involving the forearm and wrist.  The examiner diagnosed old fracture of the right forearm with post-traumatic arthritis.  The examiner found that lack of stamina, weakness or fatigue, decreased strength and right upper extremity pain all impacted the Veteran's occupational activities.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his right arm disability.  The Veteran is competent to report symptomatology relating to his right arm disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his right arm disability is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiner's findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiner during the current appeal and provide relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the evaluation criteria for this disability.

Accordingly, the Board finds that the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the severity of his right arm disability.  The Veteran does not meet the DC 5211 criteria for a higher rating because he has not been shown to have nonunion of the ulna in the lower half at the very least.

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran's service-connected right arm disability is primarily manifested by arthritic pain.  There is no medical or lay evidence of other right arm symptoms that would not result in the pyramiding of other arm-related Diagnostic Codes.  The Board has considered whether higher ratings are available under DC's 5301, 5305, 5306, and 5307 for a muscle group injury in the Veteran's right arm.  The Board finds that at no time during the pendency of this appeal has the Veteran's right arm disability been shown to result in 30 percent disability rating for moderately severe symptoms under any of these muscle group injury Diagnostic Codes.  The Veteran's right arm symptoms of pain, numbness, weakness, and fatigue are clearly accounted for in the 10 percent rating pursuant to DC 5010-5211.

Based on the foregoing, the Board concludes that the Veteran's right arm disability has been no more than 10 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Total Disability Rating Due to Individual Unemployability

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  The Veteran contends that he is entitled to a total disability rating due to individual unemployability (TDIU).  In part, the Veteran claims that his neck disability symptoms have prevented him from being able to maintain employment since 2005.  He has also received Social Security Disability since 2005 due to his non-service-connected right knee disability.  The Veteran's service-connected disabilities consist of his cervical spine disability (currently rated as 60 percent), chest disability (currently rated as 10 percent), and a right arm disability (currently rated as 10 percent).  Thus, the percentage requirements of § 4.16(a) are met.  Furthermore, the Board notes that the July 2014 VA examiner's opinion found that the Veteran's neck disability had a moderate to severe effect on physical employment and a mild to moderate effect on sedentary employment.  However,  the Veteran's private treating physician for this neck disability submitted a statement that the Veteran is "unemployable for sedentary employment because of stiffness and chronic pain" in his "cervical spine, thoracic spine, and paralysis of his right extremity."  The private physician stated that the Veteran "has severe loss of range of motion, paralysis, loss of feeling, weakness, neck pain, stiffness, dizziness, unsteady gait, headaches, double vision when turning head after long periods of sitting, more than 15 [minutes], his body does not function as a whole."  The private physician also commented that due to these symptoms, "His pain is only relieved by rest and pain medications which will impair his abilities to function at the work place."  

As the competent and credible evidence of record reflects, the Veteran's neck disability and associated symptomatology have rendered him unable to work.  Therefore, a total disability rating for individual unemployability is warranted.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected neck, chest, and right arm disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disabilities above, reasonably describe and assess the Veteran's disability levels and symptomatology.  The criteria rate the disabilities on the basis of range of motion, pain, and arthritis; thus, the demonstrated manifestations specifically associated with his service-connected disabilities - namely neck, chest and arm pain due to arthritis and decreased range of cervical spine motion - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's disabilities, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in September 2011.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims in February 2012 and July 2014.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

A rating in excess of 60 percent for traumatic arthritis of the cervical spine (neck disability), effective February 26, 2002, is denied.

A rating in excess of 10 percent for traumatic myositis and myalgias involving the sternum and manubrium with degenerative changes (chest disability), effective January 1, 1979, is denied.

A rating in excess of 10 percent for traumatic myositis and myalgias, residual of right forearm fracture, with degenerative changes (right arm disability), effective February 26, 2002, is denied.


Entitlement to a total disability rating due to individual unemployability is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


